MEMORANDUM OF DECISION
Plaintiff George Midvag, in a pro se action, seeks judicial review of an administrative decision which disqualified him from receiving unemployment benefits pursuant to Utah Code Ann. § 35-4-5(a) (1986). We affirm.
Midvag was employed by the Salt Lake County Assessor's office on March 1, 1977. He worked there in various capacities until he quit on April 15, 1985. His decision to quit followed closely his transfer from real estate appraisal work, for which he had recently been trained, to appraisal and collection duties in the personal property division. Following his transfer, Midvag continued to draw a salary of $19,800 per year. Midvag quit his job for two articulated reasons: (1) he found it increasingly difficult to live within his income and foresaw no future of any promotion opportunities following his transfer; (2), the foul language and questionable business practices used by his new co-workers bothered him considerably.
Midvag owned land and a log cabin in the remote area of Slana, Alaska. In order to reduce his cost of living and to get away from his displeasing work environment, he quit his employment and moved to Alaska. He previously had contacted two employers in Slana who told him he would have no trouble finding work in the area. However, upon his arrival, Midvag discovered that both job opportunities had disappeared and no other work was to be found in the sparsely populated area. For six months, Midvag and his family managed to survive on virtually no income. Finally, faced with the prospects of a bitter winter and no employment in sight, Midvag applied for unemployment benefits with the Department of Employment Security on October 4, 1985. A department representative denied Midvag's application and he appealed. After a hearing, an appeal referee disqualified Midvag from receiving unemployment benefits pursuant to § 35-4-5(a) on the grounds he had voluntarily left his employment without good cause and it would not be against equity and good conscience to deny him benefits. The referee concluded that working conditions at the County were not so adverse as to leave Midvag with no alternative but to quit, and that Midvag acted unreasonably by leaving his employment with the County before securing *Page 387 
employment in Alaska. The Board of Review affirmed and Midvag filed with this Court a petition for review.
When the findings of the Board of Review are supported by evidence and its decision falls within the limits of reasonableness and rationality, we will not substitute our judgment for that of the Board of Review. Utah Code Ann. § 35-4-10(i) (1986); Gibson v. Board of Review, 707 P.2d 675
(Utah 1985). We have reviewed the record and find substantial evidence to support the findings of fact. Moreover, we find the Board's decision to be well within the bounds of reasonableness and rationality. Midvag's personal dissatisfaction with his work situation was not good cause to quit under § 35-4-5(a). Gibson, 707 P.2d at 677. Furthermore, his actions were unreasonable in quitting before he had assurance of another job and before he had been given a definite date to begin work in Alaska. Rizzo v.Industrial Commission, 716 P.2d 789 (Utah 1986). Under those circumstances, equity and good conscience do not dictate that Midvag be awarded benefits.
Affirmed.
JACKSON and ORME, JJ., concur.